Citation Nr: 9908614	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased evaluation for service 
connected status post injury, right arm and right shoulder, 
currently rated as 20 percent disabling.

2. Entitlement to an increased evaluation for service 
connected cervical spine sprain and strain, currently rated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision by the Winston 
Salem, North Carolina, Regional Office (RO).  A notice of 
disagreement was received in September 1993, and a statement 
of the case was issued in May 1995.  The veteran's 
substantive appeal was received in July 1995.  In December 
1996, the veteran testified at a personal hearing before a 
member of the Board sitting at the RO.  The Board remanded 
the case in March 1997.

The Board observes that the veteran's September 1993 notice 
of disagreement also initiated an appeal on the issue of an 
increased (compensable) rating for a service connected 
fracture of the distal phalanx, right thumb.  However, in a 
written statement received in May 1996, the veteran agreed 
that a noncompensable rating for his thumb was proper.  
Accordingly, that issue is no longer in appellate status. 38 
C.F.R. § 20.204 (1998).

In the March 1997 remand, the Board referred the issue of 
entitlement to a nonservice-connected disability pension to 
the RO for development and adjudication.  That issue has not 
been considered by the RO and is again referred for the 
appropriate action.

By rating action in September 1998, the RO denied the 
veteran's claim for entitlement to a total rating based on 
individual unemployability due to service connected 
disability.  The veteran was notified of that determination 
by letter dated in October 1998.  The veteran has not 
appealed that decision and the issue is not in appellate 
status.  


FINDINGS OF FACT

1.  The veteran's status post injury of the right arm and 
shoulder is manifested by pain on motion causing additional 
functional limitation which is equivalent to limitation of 
motion of the arm to 25 degrees from the side; without 
objective evidence ankylosis of the right shoulder and arm.

2.  The veteran's chronic cervical spine strain and sprain is 
manifested by pain on motion, severe limitation of motion 
evidenced by limitation of forward flexion to 30 degrees on 
VA examination in July 1997; without objective evidence of 
ankylosis of the cervical spine and no current diagnosis of 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no 
higher, for the veteran's service connected status post 
injury of the right arm and right shoulder are met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (1998).


2.  The criteria for an evaluation of 30 percent, but no 
higher, for the veteran's service connected chronic strain 
and sprain of the cervical spine are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5290 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim. 38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The Board finds that the 
veteran's claim is well-grounded.

By rating action in March 1971, service connection was 
granted for residuals of a right shoulder injury on the basis 
that the service medical records showed that the veteran had 
had a motor cycle accident in service and injured his right 
shoulder. A noncompensable evaluation was assigned from March 
4, 1971.  By rating action in August 1979, service connected 
was granted for chronic strain/sprain of the cervical spine, 
on the basis that even though the service medical records did 
not show a cervical spine injury, the RO resolved reasonable 
doubt and found that the veteran also injured his cervical 
spine in the in-service motor cycle accident. It was 
evaluated as 10 percent disabling from April 27, 1979.  In 
June 1985 decision the Board denied an increase of either of 
the foregoing disabilities.  At the beginning of the appeal 
period, the service connected right arm and shoulder 
disability was rated as 10 percent disabling and the service 
connected cervical spine disability was rated as 
noncompensable.

VA outpatient records dated from March 1991 to March 1992 
show that the veteran was seen for complaints of right 
shoulder pain.  The veteran reported that he injured the 
right arm, shoulder and neck in an automobile accident in 
1969.  He also reported that he had surgery on the right 
shoulder in 1980.  In September 1991, physical examination 
disclosed decreased range of motion of the right shoulder 
without pain.  On examination in March 1992, motor strength 
of the right shoulder was 5/5 and abduction of the shoulder 
was to 80 degrees.  

On VA examination in November 1992, the veteran reported 
pain, which had not changed since 1969, which went from the 
right lateral neck down to the right upper extremity 
including his hand.  On examination, the examiner observed 
that the veteran walked with the right shoulder substantially 
lower than the left and that he did not move the right arm 
while walking.  A three inch well-healed scar across the 
acromioclavicular joint of the right arm was noted.  The 
right shoulder could be abducted in the lateral position to 
90 degrees with pain.  The veteran indicated that he could 
not raise it further.  The chin could be flexed to 
approximately 45 degrees from the neutral position and 
rotated to 45 degrees to the left and right with no 
resistance.  X-rays of the cervical spine were normal and no 
abnormality of the right shoulder was seen, except for the 
absence of the distal clavicle.  The diagnoses included 
status post injury to the right arm and shoulder with 
residual pain and limitation of motion to the shoulder and 
post traumatic degenerative joint disease of the cervical 
spine with residual limitation of motion, by history and 
examination, x-ray normal.

By rating action in August 1993, the evaluation for the right 
arm and shoulder condition was increased to 20 percent and 
the evaluation for the cervical spine condition was increased 
to 10 percent, effective from September 4, 1991, on the basis 
of the VA outpatient records and the November 1992 VA 
examination report.  

A private examination in July 1993, the veteran was seen for 
continued complaints of shoulder pain.  On examination, well-
developed biceps and triceps were noted.  There was 
tenderness over the anterior shoulder.  There was good 
strength in internal rotation but weak on external rotation.  
Neck motion was reported as good.  An August 1993 examination 
report included an assessment of impingement syndrome.

On VA examination in September 1995, the veteran reported 
pain in the right shoulder which radiated into the arm.  He 
indicated that he avoided overhead work due to pain and that 
he had morning stiffness.  On examination of the right 
shoulder, forward elevation was to 80 degrees, abduction was 
to 80 degrees, internal rotation was to 90 degrees and 
external rotation was to 70 degrees.  The examiner noted that 
all movements were accompanied by pain.  On examination of 
the cervical spine, forward flexion was to 25 degrees, 
backward extension was to 10 degrees, left lateral flexion 
was to 20 degrees bilaterally and right lateral flexion was 
to 35 degrees bilaterally.  Rotation was to 35 degrees to 
both the left and right.  The examiner indicated that all 
movements were limited by pain rather than mechanical 
inability.  There was no neurological involvement.  The 
assessment was cervical spine strain.

VA outpatient records dated from April 1993 to January 1995 
show that the veteran was seen for continued complaints of 
chronic right shoulder pain.

The veteran testified in December 1996 that his cervical 
spine disability is manifested by difficult and painful 
movement of the head with neck pain.  He also indicated that 
he experienced numbness in the arm and hand and had 
difficulty with grasping.  He testified that he was unable to 
raise his right arm above his head.  He indicated that he had 
difficulty dressing and showering.  He testified that he had 
constant pain in the shoulder and neck, extending down the 
right arm.  

On VA orthopedic examination in July 1997, the veteran 
reported the past history of an injury of the right shoulder.  
He indicated that due to pain, he had learned not to move the 
right shoulder or his neck very much.  He also indicated that 
he was at times unable to use his right hand and unable to 
hold a pencil in his hand to sign his name.  On examination, 
there was full range of motion of the right hand with the 
ability to make a fist.  Elbow flexion was to 140 degrees and 
extension was to 0 degrees.  The examiner observed that the 
shoulder anterior elevated to 48 degrees and lateral abducted 
to 52 degrees.  The examiner noted that with the shoulder in 
this position beside his side with the elbow flexed at 90 
degrees, external rotation was impossible.  The veteran was 
able to bring his forearm straight forward but could not move 
it laterally at all.  Rotation of the right shoulder was to 
60 degrees.  A three inch scar in the anterior area of the 
shoulder from the resection of the distal clavicle.  The 
examiner noted that palpation of the scar in the anterior 
shoulder revealed a tender area there.  Palpation of the 
brachioplexus also revealed some tenderness.  The examiner 
noted marked restriction of motion of the right shoulder and 
the diagnosis was severe injury to the right shoulder with 
severe limitation of motion of the right shoulder with marked 
pain radiating into the neck and chest with movement of the 
right shoulder.  

On examination of the neck, palpation of the posterior neck 
revealed marked tenderness at the C4/5/6 paravertebral muscle 
area on the right.  Forward flexion of the neck was limited 
to 30 degrees, backward flexion was limited to 0 degrees, 
left lateral flexion was limited to 5 degrees, right lateral 
flexion was to 10 degrees, left lateral rotation was limited 
to 12 degrees and right lateral rotation was limited to 11 
degrees.  The examiner noted that the veteran tended to walk 
with his head flexed the 30 degrees that was the maximum in 
flexion of the neck and the ability to move the neck was 
markedly restricted.  The examiner found that there was 
objective evidence of pain on motion and concluded that the 
pain radiating from the neck into the shoulder was probably 
neurological.  The diagnosis was severe injury to the 
cervical spine with marked pain in the neck and the shoulder 
area without much relief and inability to work using the 
right upper extremity very well.

The orthopedic examiner determined that the service connected 
disabilities caused the right upper extremity to be 
approximately 97 percent restricted due to weakened movement, 
excess fatigability, use endurance and incoordination which 
resulted in the right hand becoming so weak that the veteran 
can't hold a pencil or a cup of coffee.  The examiner noted 
that the pain prevents the veteran from moving his neck and 
his muscles have become quite strong to hold the neck in the 
absolute position.  The examiner found that the upper right 
extremity would be 100 percent disabled during a flare-up 
evidenced by the inability to use the right hand.  The 
examiner noted that the veteran seemed to be quite straight 
forward and there seemed to be no tendency for exaggeration 
or false statements.

On VA neurological examination in July 1997, the examiner 
noted that the strength of the deltoids, triceps, biceps, 
clasped hand, quadriceps, anterior tibials and hamstrings 
were all good.  The scar over the right shoulder was noted 
and there were no fasciculations and no atrophy.  Range of 
motion of the neck was limited to 50 degrees on rotation in 
either direction and on flexion and extension.  The examiner 
concluded that range of motion of the neck and right arm was 
abnormal but strength, sensation and reflexes were all within 
normal limits.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).


Entitlement to an increased evaluation 
for service- connected status post 
injury, right arm and right shoulder, 
currently rated as 20 percent disabling.

Under Diagnostic Code 5201, a 30 percent evaluation is 
warranted for limitation of motion of the major arm at the 
shoulder level or to midway between the side and shoulder 
level.  A 40 percent evaluation requires motion of the major 
arm to be limited to 25 degrees from the side.  38 C.F.R. 
Part 4, Code 5201 (1998).  

After a full review of the record, the Board concludes that a 
40 percent evaluation for the service connected right arm and 
shoulder disability is warranted.  The evidence of record 
shows that the veteran has complained of pain on movement of 
the right shoulder and arm since the time of the injury.  On 
VA examinations in November 1992, September 1995 and July 
1997, there was objective evidence of pain on movement of the 
right arm and shoulder.  In September July 1997, the examiner 
observed that while the shoulder could be elevated to 48 
degrees, that right upper extremity was 97 percent restricted 
due to weakened movement, excess fatigability and use 
endurance and incoordination.  The examiner also concluded 
that the upper right extremity would be 100 percent disabled 
during a flare-up of the condition.  The examiner found that 
there was a severe injury to the right shoulder with severe 
limitation of motion with marked pain.  The Board notes that 
nctional ability during use of a joint and 
during flare-ups must be taken into account when rating a 
disability based on limitation of motion.  The most recent 
examination showed elevation of the right shoulder of 48 
degrees, which is the equivalent of limitation of motion of 
the arm midway between the side and the shoulder.  However, 
in view of the functional loss from pain on use related to 
the right shoulder disability beyond that already reflected 
in the 20 percent rating assigned for this disability for 
limitation of motion under Diagnostic Code 5201, the Board 
finds that the clinical evidence supports a finding that 
there is limitation of the arm to 25 degrees from the side.  
Therefore the Board is increasing the evaluation to 40 
percent under Diagnostic Code 5201.  See De Luca, 38 C.F.R. 
§§ 4.40, 4.45.

The Board notes that a 40 percent evaluation is the maximum 
assignable rating for Diagnostic Code 5201, limitation of 
motion of the major arm.  A 50 percent disability evaluation 
is available, however, under Diagnostic Code 5200, for 
unfavorable ankylosis of the scapulohumeral articulation of 
the major shoulder with abduction limited to 25 degrees from 
the side.  38 C.F.R. Part 4, Code 5200 (1998).  
However, there is no evidence of record showing a diagnosis 
of ankylosis of the right shoulder or arm and the Board 
concludes that the criteria of Diagnostic Code 5200 are not 
applicable in this case. 

Entitlement to an increased 
evaluation for service- connected 
cervical spine sprain and strain, 
currently rated as 10 percent 
disabling.

Under Diagnostic Code 5290, a 10 percent disability 
evaluation contemplates slight limitation of cervical spine 
motion; a 20 percent evaluation is warranted for moderate 
limitation of motion; a 30 percent evaluation is warranted 
for severe limitation of motion.

After a full review of the record, the Board concludes that a 
30 percent evaluation is warranted for service connected 
cervical spine sprain and strain.  The evidence of record 
shows that the veteran has complained of pain of the neck and 
cervical spine since the injury during service.  On VA 
examination in September 1995, forward flexion of the 
cervical spine was limited to 25 degrees with pain of 
movement of the neck.  On the most recent examination in July 
1997, the examiner noted marked tenderness at the C4/5/6 
paravertebral muscle area and observed that forward flexion 
of the neck was limited to 30 degrees with objective evidence 
of pain on motion.  The examiner concluded that the veteran 
has a severe injury to the cervical spine with marked pain.  
Therefore, the Board finds that the evidence supports a 
finding that the veteran has severe limitation of motion of 
the cervical spine, warranting a 30 percent evaluation under 
Diagnostic Code 5290.

The Board notes that a 30 percent evaluation is the maximum 
assignable rating for Diagnostic Code 5290, limitation of 
motion of the cervical spine.  A disability rating over 30 
percent is possible under Diagnostic Codes 5286, 5287 and 
5293.  Diagnostic codes 5286 and 5287 concern ankylosis of 
the spine. Although there have been some reports which show 
limitation of motion of the veteran's back, there is no 
indication in the record whatsoever that the veteran suffers 
from ankylosis of the spine or that he is service-connected 
for the entire spine.  These diagnostic codes therefore do 
not apply. 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5287 
(1998).  Finally, a disability rating over 30 percent is 
possible under Diagnostic Code 5293 for severe or pronounced 
intervertebral disc syndrome.  There is no medical evidence 
of record of a diagnosis of intervertebral disc syndrome, 
however.  This being the case, the Board must find that 
Diagnostic Code 5293 does not apply as well. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (1998).


ORDER

Entitlement to a 40 percent evaluation for service connected 
status post injury, right arm and right shoulder is granted.

Entitlement to a 30 percent evaluation for service connected 
cervical spine sprain and strain is granted.

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


